Exhibit 10.14

 

EMPLOYMENT SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Employment Separation and General Release Agreement (this “Separation
Agreement”), is entered into this 23rd day of September 2004 (the “Separation
Date”), by and between Louis A. Greco, an individual (“Greco”), and MSC.Software
Corporation, a Delaware corporation (“MSC”).

 

WHEREAS, Greco has been employed as an Executive Vice President and the Chief
Financial Officer and Corporate Secretary of MSC; and

 

WHEREAS, Greco and MSC have mutually agreed to terminate Greco’s employment
relationship with MSC upon the terms set forth herein;

 

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Separation Agreement and the Consulting Agreement attached as
Exhibit B hereto (the “Consulting Agreement”), Greco and MSC agree as follows:

 

I.                                    Resignation.  Greco hereby resigns as an
officer, director, employee, member, manager and in any other capacity with MSC
and each of its affiliates, effective immediately as of the Separation Date
first set forth above.  Concurrently with the execution of this Separation
Agreement, Greco shall execute the letter attached as Exhibit A hereto and
promptly deliver such letter to MSC.  MSC and its affiliates hereby accept such
resignation.  Greco acknowledges and agrees that he has received all amounts
owed for his regular and usual salary (including, but not limited to, any
severance, overtime, bonus, commissions, or other wages), usual benefits and
accrued but unused vacation through the Separation Date and that all payments
due to Greco from MSC after the Separation Date shall be determined under this
Separation Agreement and the Consulting Agreement.

 

II.                                Consulting Agreement.  Concurrently with the
execution of this Separation Agreement, and in consideration of the promises
given and payments made hereunder, Greco shall execute the Consulting Agreement
attached as Exhibit B hereto.

 

III.                            Severance Pay.  MSC shall pay as severance pay
to Greco a lump sum amount of Three Hundred Thousand Dollars ($300,000.00), less
standard withholding and authorized deductions (the “Cash Severance Payment”). 
Such severance shall be paid within thirty (30) days following Greco’s delivery
of this fully executed Separation Agreement to MSC.  In addition, during the
period (not to exceed eighteen (18) months) following the Separation Date which
MSC is required to provide continued medical coverage to Greco pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), MSC shall either pay
or reimburse Greco for one hundred percent (100%) of Greco’s COBRA premiums to
continue for such period the same or reasonably equivalent medical coverage for
Greco (and, if applicable, Greco’s eligible dependents) as in effect immediately
prior to the Separation Date.  For each such month, Greco shall also be entitled
to continued supplemental medical benefit coverage under MSC’s executive medical
benefit program.  Such severance payment and benefits are for and in lieu of any
other payments or benefits (and, except as specifically provided herein, none
shall accrue) beyond the Separation Date.  Greco specifically acknowledges and
agrees that he is

 

1

--------------------------------------------------------------------------------


 

entitled to receive no severance pay or other benefits pursuant to any severance
plan or policy of MSC or any of its affiliates.

 

IV.                            Non-Disparagement.  Greco agrees that he shall
not (1) directly or indirectly, make or ratify any statement, public or private,
oral or written, to any person that disparages, either professionally or
personally, MSC or any of its affiliates, past and present, and each of them, as
well as its and their trustees, directors, officers, members, managers,
partners, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present, and each of them, or (2) make any
statement or engage in any conduct that has the purpose or effect of disrupting
the business of MSC or any of its affiliates.  MSC, and its officers and
directors, shall not, directly or indirectly, make or ratify any statement,
public or private, oral or written, to any person that disparages, either
professionally or personally, Greco.  Nothing in the preceding two sentences,
however, shall in any way prohibit Greco or MSC from disclosing such information
as may be required by law, or by judicial or administrative process or order or
the rules of any securities exchange or similar self-regulatory organization
applicable to such person.

 

V.                                Release.  Greco on behalf of himself, his
descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, hereby covenants not to sue and fully releases and
discharges MSC and each of its parents, subsidiaries and affiliates, past and
present, as well as its and their trustees, directors, officers, members,
managers, partners, agents, attorneys, insurers, employees, stockholders,
representatives, assigns, and successors, past and present, and each of them,
hereinafter together and collectively referred to as the “Releasees,” with
respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he now owns or holds or he has at any time heretofore owned or
held or may in the future hold as against any of said Releasees, arising out of
or in any way connected with his service as an officer, director, employee,
member or manager of any Releasee, his separation from his position as an
officer, director, employee, manager and/or member, as applicable, of any
Releasee, or any other transactions, occurrences, acts or omissions or any loss,
damage or injury whatever, known or unknown, suspected or unsuspected, resulting
from any act or omission by or on the part of said Releasees, or any of them,
committed or omitted prior to the date of this Separation Agreement including,
without limiting the generality of the foregoing, any claim under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family and Medical Leave Act of 1993, the
California Fair Employment and Housing Act, the California Family Rights Act, or
any claim for severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability; provided that such release shall not apply to (1)
any obligation created by or arising out of this Separation Agreement or the
Consulting Agreement for which receipt or satisfaction has not been
acknowledged, (2) any right to indemnification that Greco may have pursuant to
MSC’s Bylaws with respect to any losses that Greco may in the future incur with
respect to his past service as an officer of MSC, and (3) with respect to any
such losses, any rights that Greco may have to insurance coverage for such
losses under any MSC directors and officers liability insurance policy.

 

2

--------------------------------------------------------------------------------


 

VI.                            1542 Waiver.  It is the intention of Greco in
executing this instrument that the same shall be effective as a bar to each and
every claim, demand and cause of action hereinabove specified.  In furtherance
of this intention, Greco hereby expressly waives any and all rights and benefits
conferred upon him by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL
CODE and expressly consents that this Separation Agreement shall be given full
force and effect according to each and all of its express terms and provisions,
including those related to unknown and unsuspected claims, demands and causes of
action, if any, as well as those relating to any other claims, demands and
causes of action hereinabove specified. SECTION 1542 provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Greco acknowledges that he may hereafter discover claims or facts in addition to
or different from those which Greco now knows or believes to exist with respect
to the subject matter of this Separation Agreement and which, if known or
suspected at the time of executing this Separation Agreement, may have
materially affected this settlement.  Nevertheless, Greco hereby waives any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts.  Greco acknowledges that he understands the
significance and consequences of such release and such specific waiver of
SECTION 1542.

 

VII.                        ADEA Waiver.  Greco expressly acknowledges and
agrees that by entering into this Agreement, he is waiving any and all rights or
claims that he may have arising under the Age Discrimination in Employment Act
of 1967, as amended, which have arisen on or before the date of execution of
this Separation Agreement.  Greco further expressly acknowledges and agrees
that:

 

A.                 In return for this Separation Agreement, he will receive
consideration beyond that which he was already entitled to receive before
entering into this Separation Agreement;

 

B.                 He is hereby advised in writing by this Separation Agreement
to consult with an attorney before signing this Separation Agreement;

 

C.                 He was given a copy of this Separation Agreement on
[September 23, 2004] and informed that he had twenty-one (21) days within which
to consider this Separation Agreement; and

 

D.                 He was informed that he had seven (7) days following the date
of execution of this Separation Agreement in which to revoke this Separation
Agreement.

 

VIII.                  No Transferred Claims.  Greco warrants and represents
that he has not heretofore assigned or transferred to any person not a party to
this Separation Agreement any released matter or any part or portion thereof and
he shall defend, indemnify and hold MSC and each of its affiliates harmless from
and against any claim (including the payment of attorneys’ fees and

 

3

--------------------------------------------------------------------------------


 

costs actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.

 

IX.                           Confidential Information.

 

A.                 Greco, in the performance of Greco’s services on behalf of
MSC and its affiliates, has had access to, received and been entrusted with
confidential information, including but in no way limited to development,
marketing, organizational, financial, management, administrative, production,
distribution and sales information, data, specifications and processes presently
owned or at any time in the future developed, by MSC, its affiliates, or its or
their agents or consultants, or used presently or at any time in the future in
the course of its or their business that is not otherwise part of the public
domain (collectively, the “Confidential Material”).  All such Confidential
Material is considered secret and was made available to Greco in confidence. 
Greco represents that he has held all such information confidential and will
continue to do so.

 

B.                 Except in the performance of services on behalf of MSC and
its affiliates, Greco shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of Greco’s) to be confidential
because it has become part of the public domain or he is otherwise obligated to
disclose such information by the lawful order of any competent jurisdiction. 
All records, files, drawings, documents, equipment and other tangible items,
wherever located, relating in any way to the Confidential Material or otherwise
to the business of MSC or any of its affiliates, which Greco prepares, uses or
encounters, shall be and remain the sole and exclusive property of the
appropriate entity or entities and shall be included in the Confidential
Material.  Upon the termination or expiration, as applicable, of the Consulting
Term as set forth in the Consulting Agreement, or whenever requested by MSC,
Greco shall promptly deliver to MSC any and all of the Confidential Material,
not previously delivered to MSC, that may be or at any previous time has been in
Greco’s possession or under Greco’s control.

 

C.                 Greco hereby acknowledges that the sale or unauthorized use
or disclosure of any of the Confidential Material by any means whatsoever and
any time before, during or after Greco’s engagement with MSC shall constitute
“Unfair Competition.”  Greco agrees that Greco shall not engage in Unfair
Competition either during the time engaged by MSC or any time thereafter.

 

D.                               Soliciting Customers.  Greco promises and
agrees that he will not, during his engagement pursuant to the Consulting
Agreement and for a period of one year following termination or expiration, as
applicable, of the Consulting Term thereunder, influence or attempt to influence
any customers of MSC or any of its affiliates, either directly or indirectly, to
divert their business to any individual, partnership, firm, corporation or other
entity which is currently or at that particular point in time in competition
with (or has plans to engage in business which would be in competition with) the
business of MSC or any of its affiliates.  (For purposes of this Separation
Agreement, a business in competition with MSC or its affiliates will be deemed
to include (without limiting any other business in competition with MSC or its
affiliates) any business which is engaged in the development, marketing and/or
support of virtual product development tools for the computer-aided engineering
marketplace (including, without

 

4

--------------------------------------------------------------------------------


 

limitation, simulation software and/or professional services).)  Greco
acknowledges that during his employment with MSC, he was given access to
Confidential Material of MSC and its affiliates, and that such Confidential
Material constitutes MSC’s trade secrets.  Greco acknowledges and agrees that
this restriction is necessary in order for MSC to preserve and protect its
legitimate proprietary interest in its Confidential Material and trade secrets.

 

X.                               Soliciting Employees.  Greco promises and
agrees that he will not, during his engagement pursuant to the Consulting
Agreement and for a period of one year following the termination or expiration,
as applicable, of the Consulting Term thereunder, directly or indirectly solicit
any employee of MSC or any of its affiliates who earned annually $25,000 or more
as an employee of such entity during the last six months of his or her own
employment to work for any business, individual, partnership, firm, or
corporation.

 

XI.                           Stock Options.  MSC has previously granted options
on shares of MSC common stock to Greco.  As of the Separation Date, such options
(to the extent not previously expired, terminated, or exercised) remain
outstanding as to an aggregate of 424,225 shares of MSC common stock.  This
confirms that MSC has previously accelerated the vesting of such options.  This
also confirms that the termination of employment/service rules applicable to
such options shall not be deemed triggered (1) except as provided in clause (2),
until the expiration or earlier termination of the Consulting Term under and as
determined in accordance with the Consulting Agreement, or (2) in the event that
such Consulting Term is terminated by MSC without Cause (as determined under and
in accordance with the Consulting Agreement), until [specify last day of
intended Consulting Term September 22, 2007].  Except for such accelerated
vesting and clarification of the application of the termination of
employment/service rules with respect to Greco’s outstanding MSC options, the
options otherwise shall remain outstanding in accordance with their respective
terms and conditions.

 

XII.                       Miscellaneous

 

A.            Successors.

 

1.                                       This Separation Agreement is personal
to Greco and shall not, without the prior written consent of MSC, be assignable
by Greco.

 

2.                                       This Separation Agreement shall inure
to the benefit of and be binding upon MSC and its respective successors and
assigns and any such successor or assignee shall be deemed substituted for MSC
under the terms of this Separation Agreement for all purposes.  As used herein,
“successor” and “assignee” shall include any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires the ownership of MSC or to which MSC assigns
this Separation Agreement by operation of law or otherwise.

 

B.            Waiver.  No waiver of any breach of any term or provision of this
Separation Agreement shall be construed to be, nor shall be, a waiver of any
other breach of this Separation Agreement.  No waiver shall be binding unless in
writing and signed by the party waiving the breach.

 

5

--------------------------------------------------------------------------------


 

C.            Modification.  This Separation Agreement may not be amended or
modified other than by a written agreement executed by Greco and the Chief
Executive Officer of MSC or his designee.

 

D.            Complete Agreement.  This Separation Agreement and the Consulting
Agreement constitute and contain the entire agreement and final understanding
concerning Greco’s relationship with MSC and its affiliates and the other
subject matters addressed herein between the parties, and supersedes and
replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral, concerning the subject matters hereof.  The Employee
Confidentiality and Inventions Agreement by and between Greco and MSC and
entered into on or about February 20, 2004 (the “Confidentiality Agreement”) is
outside of the scope of the preceding sentence and shall continue in effect in
accordance with its terms.  Any representation, promise or agreement not
specifically included in this Separation Agreement, the Consulting Agreement or
the Confidentiality Agreement shall not be binding upon or enforceable against
either party.  This Separation Agreement, along with the Consulting Agreement
and the Confidentiality Agreement, constitute an integrated agreement.

 

E.              Litigation and Investigation Assistance.  Greco agrees to
cooperate in the defense of MSC or any of its affiliates against any threatened
or pending litigation or in any investigation or proceeding by any governmental
agency or body that relates to any events or actions which occurred during or
prior to the term of Greco’s employment or the Consulting Term (as defined in
the Consulting Agreement).  Furthermore, Greco agrees to cooperate in the
prosecution of any claims and lawsuits brought by MSC or any of its affiliates
that are currently outstanding or that may in the future be brought relating to
matters which occurred during or prior to the term of Greco’s employment or the
Consulting Term.  From and after the Separation Date, except as requested by MSC
or as required by law, Greco shall not comment upon any (i) threatened or
pending claim or litigation (including investigations or arbitrations) involving
MSC or any of its affiliates or (ii) threatened or pending government
investigation involving MSC or any of its affiliates.

 

F.              Severability.  If any provision of this Separation Agreement or
the application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Separation Agreement which can be given effect
without the invalid provisions or applications and to this end the provisions of
this Separation Agreement are declared to be severable.

 

G.            Choice of Law.  This Separation Agreement shall be deemed to have
been executed and delivered within the State of California, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of California without
regard to principles of conflict of laws.

 

H.            Cooperation in Drafting.  Each party has cooperated in the
drafting and preparation of this Separation Agreement.  Hence, in any
construction to be made of this Separation Agreement, the same shall not be
construed against any party on the basis that the party was the drafter.

 

6

--------------------------------------------------------------------------------


 

I.                 Counterparts.  This Separation Agreement may be executed in
counterparts, and each counterpart, when executed, shall have the efficacy of a
signed original.  Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.

 

J.              Arbitration.  Any dispute, claim or controversy arising out of
or relating to this Separation Agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, including the determination of the scope or applicability
of this agreement to arbitrate, shall be submitted to final and binding
arbitration, to be held in Orange County, California before a sole arbitrator;
provided, however, that provisional injunctive relief may, but need not, be
sought in a court of law while arbitration proceedings are pending, and any
provisional injunctive relief granted by such court shall remain effective until
the matter is finally determined by the arbitrator.   The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures.  Judgment on the award may be entered in any court having
jurisdiction.  In the event either party institutes arbitration under this
Separation Agreement, the party prevailing in any such proceeding, as determined
by the arbitrator, shall be entitled, in addition to all other relief, to
reasonable attorneys’ fees relating to such arbitration.  The nonprevailing
party shall be responsible for all costs of the arbitration, including but not
limited to, the arbitration fees, court reporter fees, etc.  Any dispute as to
the reasonableness of costs and expenses shall be determined by the arbitrator.

 

K.            Advice of Counsel.  In entering this Separation Agreement, the
parties represent that they have relied upon the advice of their attorneys, who
are attorneys of their own choice, and that the terms of this Separation
Agreement have been completely read and explained to them by their attorneys,
and that those terms are fully understood and voluntarily accepted by them.

 

L.             Supplementary Documents.  All parties agree to cooperate fully
and to execute any and all supplementary documents and to take all additional
actions that may be necessary or appropriate to give full force to the basic
terms and intent of this Separation Agreement and which are not inconsistent
with its terms.

 

M.          Headings.  The section headings contained in this Separation
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Separation Agreement.

 

N.            Taxes.  Other than MSC’s right to reduce the Cash Severance
Payment for standard withholding, Greco shall be solely responsible for any
taxes due as a result of the payment of the Cash Severance Payment and other
benefits to be provided to Greco pursuant to Section III.  Greco will defend and
indemnify MSC and each of its affiliates from and against any tax liability that
any of them may have with respect to any such payment and against any and all
losses or liabilities, including defense costs, arising out of Greco’s failure
to pay any taxes due with respect to any such payment.

 

[Remainder of page intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

I have read the foregoing Separation Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

 

EXECUTED this 23rd day of September 2004, at Orange County, California.

 

 

“Greco”

 

 

 

 

 

/s/ Louis A. Greco

 

 

Louis A. Greco

 

 

EXECUTED this 23rd day of September 2004, at Orange County, California.

 

 

“MSC”

 

 

 

MSC.Software Corporation,

 

a Delaware corporation

 

 

 

 

 

/s/ Frank Perna, Jr.

 

 

By:

Frank Perna, Jr.

 

Its:

Chief Executive Officer

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESIGNATION LETTER

 

To:                              The Board of Directors of MSC.Software
Corporation

 

From:                  Louis A. Greco

 

I hereby resign as an employee, officer, director, member, manager and in any
other capacity with MSC.Software Corporation and each of its affiliates,
effective [September 23], 2004.

 

 

 

/s/ Louis A. Greco

 

 

Louis A. Greco

 

 

 

September 23, 2004

 

 

Date

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONSULTING AGREEMENT

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ENDORSEMENT

 

I, Louis A. Greco, hereby acknowledge that I was given 21 days to consider the
foregoing Employment Separation and General Release Agreement and voluntarily
chose to sign the Employment Separation and General Release Agreement prior to
the expiration of the 21-day period.

 

I declare under penalty of perjury under the laws of the state of California,
that the foregoing is true and correct.

 

EXECUTED this 23rd day of September, 2004, at Orange County, California.

 

 

 

/s/ Louis A. Greco

 

 

Louis A. Greco

 

C-1

--------------------------------------------------------------------------------